DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021, has been entered. Claims 1-7 and 10-30 are pending, claims 7 and 10-29 are withdrawn for being directed to non-elected inventions, and claims 1-6 and 30 are examined in this Office Action.

Claim Interpretation
	The claims are directed to onion plants comprising resistance to Fusarium basal rot and pink root; however this does not require complete resistance.  Rather, in light of the specification, especially the data on page 26, it is clear that the invention is directed to quantitative trait loci (QTLs) comprising alleles that contribute partial resistance in an additive fashion (see right column in Table 1 listing the percent contribution toward the additive effect for each of the loci).  For this reason, claims that recite “resistance” 
	Claim 1 recites “wherein the plant further lacks linkage of the complementary pinks trait”, and this is interpreted to mean that there is no pink color in the bulb of the onion plant, meaning that the bulb has a desirable bulb color (see last paragraph on page 22 of the specification).
	The Applicant has clarified that the recited genomic regions that are “defined by” recited marker sequences are inclusive of the marker sequences given that they are the boundaries of the genomic region (see paragraph bridging pages 11-12 of the response received on Jan. 9, 2018).  For this reason, claims 2 and 3 are interpreted to require a fragment of genomic DNA from linkage group 2 (chromosome 2) that comprises the recited marker sequences and everything in between and comprises an allele that contributes to the recited disease resistance (Fusarium basal rot for SEQ ID Nos: 3 and 23 and pink root for SEQ ID Nos: 22 and 27) and they are interpreted to require an onion plant that lacks an allele conferring the complementary pinks trait that lies between SEQ ID NO: 26 and SEQ ID NO: 29 on linkage group 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Inadequate Written Description
Claims 1-6 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.  The declaration by Dr. Cuesta-Marchos received on April 16, 2021, and the Applicant’s arguments in the response received on April 16, 2021, have been fully considered but they were not found to be persuasive.
The claims are broadly drawn to an onion plant comprising a cis-coupled linkage on linkage group 2 (LG2 – referred to, now, in the public literature as chromosome 4 – see part #7 bridging pages 3-4 of the Jones Declaration received on Feb. 24, 2020) comprising resistance to Fusarium basal rot (FBR) and pink root (PR), wherein the onion plant lacks the complementary pinks (CP) trait; wherein the resistance is conferred by genomic regions comprising specific single nucleotide polymorphisms (SNPs) wherein the FBR resistance allele is conferred by a genomic region found in Serrana onion and comprising specified nucleotides at specific positions and the PR resistance allele is conferred by a genomic region on LG2 that comprises two specific SNPs (claim 1), and including wherein the cis-coupled linkage is introgressed into North 
	The Applicants describe onion plants that are F3 progeny from a cross between onion variety “Serrana” and onion variety “SYG-75-1706” wherein the F3 progeny comprise a genomic region on LG2 from Serrana that confers partial resistance to FBR and comprises SEQ ID NO: 7 with an “A” at the variable position and SEQ ID NO: 17 with a “G” are the variable position, and a genomic region on LG2 from SYG-75-1706 that confers partial resistance to PR and comprises SEQ ID NOs: 23 and 24 with a “C” at the variable position and SEQ ID NO: 27 with a “G” at the variable position (see table on page 26 of the specification and see fine mapping data in Example 5 and Table 4 and Table 2).  They describe a genomic region on LG2 of SYG-75-1706 that comprises the CP trait and comprises SEQ ID NOs: 27 and 28 with a “G” at each of the variable positions (See Table 4).
	The Applicants do not describe any onions having resistance to PR that do not comprise a genomic region from LG2 SYG-75-1706 that confers such resistance.
With regard to the PR resistance, the current claim language encompasses a genomic region on LG2 that comprises two recited SNPs and a PR-resistance allele, and this genomic region could be from any onion plant rather than being limited to a genomic region from SYG-75-1706.  There are numerous onions that have PR-resistance alleles (see Noble, D. (Amp Agronomy (2008) “A look at new onion varieties”; pp. 1-9)), however the prior art is silent with regard to the SNPs recited in the instant claims and is silent with regard to the linkage group containing the onions respective PR-resistance alleles.  The Applicant was not in possession of the genus of genomic fragments from 
Furthermore, because the recited SNPs are not the causal mutations that confer PR-resistance, but rather they are merely markers that are linked to the PR-resistance allele in the genome of SYG-75-1706, the current claim does not provide adequate structure to confer the recited function.  See MPEP 2163 II A 3 (a) ii where it states:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only structures provided are the two SNP markers, neither of which confer the required function of providing PR-resistance.  The only way in which the applicants have shown that these SNP markers correlate to the PR-resistance is in the context of the SYG-75-1706 linkage group 2 in which these markers flank the PR-resistance allele in the genome of SYG-75-1706.  These markers are described as being at position 55.14 and 61.51 on this chromosome (See Table 2 in the specification), therefore this genomic region comprises 6.37 centiMorgans of DNA which is a very large region of the chromosome, and recombination between these markers can occur 6.37% of the 
For the reasons set forth, above, the instant application has not provided an adequate description of the genus of onion plants having resistance to FBR and PR and lacking the CP trait or for the genus of genomic regions comprising a PR-resistance allele and the two specific SNPs recited in lines 5 and 6 of claim 1.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
	
Lack of Enablement
Claims 1-6 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The declaration by Dr. Cuesta-Marchos received on April 16, 2021, and the Applicant’s arguments in the response received on April 16, 2021, have been fully considered but they were not found to be persuasive.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of 
The claims are broadly drawn to an onion plant comprising a cis-coupled linkage on linkage group 2 (LG2 – referred to, now, in the public literature as chromosome 4 – see part #7 bridging pages 3-4 of the Jones Declaration received on Feb. 24, 2020) comprising resistance to Fusarium basal rot (FBR) and pink root (PR), wherein the onion plant lacks the complementary pinks (CP) trait; wherein the resistance is conferred by genomic regions comprising specific single nucleotide polymorphisms (SNPs) wherein the FBR resistance allele is conferred by a genomic region found in Serrana onion and the PR resistance allele is conferred by a genomic region on LG2 that comprises two specific SNPs (claim 1), and including wherein the cis-coupled linkage is introgressed into North American Yellow or Universal Yellow (claim 3), and including parts of said onion plants (claim 4).  “Cis-coupled linkage” requires that the alleles conferring resistance to FBR and PR are contained in the same chromosome.
	The Applicants teach onion plants that are F3 progeny from a cross between onion variety “Serrana” and onion variety “SYG-75-1706” wherein the F3 progeny 
comprise a genomic segment on LG2 from Serrana that confers partial resistance to FBR and comprises SEQ ID NO: 7 with an “A” at the variable position and SEQ ID NO: 17 with a “G” are the variable position, and a genomic segment on LG2 from SYG-75-1706 that confers partial resistance to PR and comprises SEQ ID NO: 23 with a “C” at the variable position and SEQ ID NO: 27 with a “G” at the variable position (see table on page 26 of the specification and see fine mapping data in Example 5 and Table 4 and Table 2).  They disclose a genomic region on LG2 of SYG-75-1706 that comprises the CP 
	The Applicants do not teach any onions having resistance to PR conferred by an allele on linkage group 2 and having the two recited SNP markers that do not comprise a genomic region from SYG-75-1706 that confers such resistance and comprises the two SNP markers, and the Applicants do not teach any publically available source for SYG-75-1706.  
	See, for example, MPEP 2164.06(a)(II), citing to Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  The issue before the Board in Ex parte Jackson was:
The issue squarely raised by this rejection is whether or not a description of several newly discovered strains of bacteria having one particularly desirable metabolic property in terms of the conventionally measured culture characteristics and a number of metabolic and physiological properties would enable one of ordinary skill in the relevant art to independently discover additional strains having the same specific, desirable metabolic property, i.e., the production of a particular antibiotic.

To state the issue somewhat differently, it is whether a verbal description of a new species would enable one of ordinary skill in the relevant art to obtain strains of that species over and above the specific strains made available through deposit in one of the recognized culture depositories.

In the instant application, the issue is similar, because the inventors have demonstrated some SNPs that distinguish Serrana genomic DNA from SYG-75-1706 genomic DNA on a chromosome that contains resistance alleles; however, these SNPs are not the cause of the resistance.  It is unclear if any other onions that are publically available would have resistance alleles that are genetically linked to these same SNP sequences.  Therefore, it is an invitation to screen any and all available pink-root resistant onions to determine which ones have a resistance allele associated with the SNPs, if any of them actually have such resistance alleles associated with the SNPs.
Declaration Under 37 C.F.R. 1.132 by Dr. Cuesta-Marcos
	The Applicant has submitted a declaration by Dr. Cuesta-Marcos (April 16, 2021). Dr. Marcos provided data from testing three SNP markers for four publically available PR-resistant onion varieties and four SYG-75-1706 (see Table 1 on pages 6-10 of the declaration).  The three SNP markers tested were NQ025326, NQ0257570, and NQ0257962; referred to in the instant specification as SEQ ID NO: 23, SEQ ID NO: 24, and SEQ ID NO: 25, respectively (see table on page 35).  Because none of the claims require SEQ ID NO: 25, any data relating to NQ0257962 are not relevant to the claims under examination.  Similarly, the only claim reciting SEQ ID NO: 23 is claim 2, and it is recited in the context of the FBR resistance that is conferred by a genomic region found in Serrana onion, therefore, any data relating to NQ025326 are not relevant to the claims under examination.  For this reason, the Examiner will only consider those portions of the declaration that are directed to NQ0257570 (SEQ ID NO: 24).  
	The data in the declaration show all onions tested having either two Cs or one C and one T at the variable position within SEQ ID NO: 24 for the two copies of the chromosome present.  The Declarant points out that the four onion varieties from the Noble reference that were tested were all hybrids, and therefore, only one of the two parental lines must carry the resistance locus (see page 2, part #5 of the declaration).  This necessarily means that these hybrids are not required to have both copies of the chromosome containing the genomic fragment that comprises the two SNPs that is required by the current claims, but rather, the hybrids can have one copy of the chromosome containing the required fragment that comprises the two SNPs and the other copy of the chromosome can be missing those features.

	The declaration states that the “ … data demonstrate that the four varieties tested have the same pink root resistance locus as line SYG-75-1706, given that both markers NQ0257570 and NQ0257962 are tightly linked and none of the hybrids is fixed for the opposite “TT” allele at markers NQ0257570 and NQ0257962.”  (see part #6 on page 3).  This is an overstatement of the data because given that SYG-75-1706 had a plant with a “T” for the NQ0257570 SNP (SEQ ID NO: 24), it is unclear that the genomic region comprising the required resistance locus and comprising the required SNPs is identical between SYG-75-1706 onions and the four hybrid varieties tested.  Furthermore, there are not data presented demonstrating that the resistance to pink root is linked to the markers that were tested.  The Applicant’s own admitted state of the art shows that the PR resistance locus on LG2 only accounts for 32.4% of the observed resistance, and there is at least one other PR-resistance locus on LG4 (see Table 1 on page 26 of the specification), therefore, the fact that the four hybrid varieties tested were known to be PR-resistant and comprised at least one copy of the chromosome with a “T” for the NQ0257570 SNP (SEQ ID NO: 24) does not demonstrate that the resistance allele is linked to that particular marker.  In addition, the claims require a second SNP (SEQ ID NO: 27) for which the declaration did not provide any data.


Response to Applicant’s Arguments – Written Description
The Applicant refers to the Cuesta-Marcos declaration and states that it has been demonstrated that the pink root resistance allele in line SYG-75-1706 is fully described and available to one of skill in the art to practice the claimed invention, and that the skilled artisan would readily understand that Applicants were in possession of the full scope of the claimed invention (see page 11 of the response received on April 16, 2021).
This is not persuasive, because the declaration does not provide any data for the second marker that is required to be associated with pink root resistance (SEQ ID NO: 27), therefore, the data in the declaration are not directed to the genomic region that is required in the current claims.  In addition, the declaration does not provide data linking the resistance to the SNPs.  Furthermore, the data show at least one cross-over event for SYG-75-1706 for SEQ ID NO: 24, therefore, the genomic region comprising the resistance allele does not require the presence of the SNP claimed for SEQ ID NO: 24.
Lastly, the four hybrids tested for the declaration were from the Noble reference relied on earlier in prosecution by the Examiner (Amp. Agronomy (2008) pp. 1-9), and 

Response to Applicant’s Arguments – Enablement
The Applicant argues that the Cuesta-Marcos declarations demonstrates that four of the PR-resistant varieties from the Noble reference, “Campo Lindo”, “Goldeneye”, “Leona”, and “Lambda”, were shown to have at least one copy of a chromosome comprising the required SNP (a “C” at position 61 of SEQ ID NO: 24), and that Dr. Cuesta-Marcos explained that these four varieties were derived from the same original source as SYG-75-1706 which is known in the art as “Texas Grano 502”.  
This is not persuasive, however, because no breeding history for the four hybrid onions varieties was provided, therefore, the fact that they were “derived from” “Texas Grano 502” does not demonstrate that they retained the genomic DNA contained in linkage group 2 from Texas Grano.  The Applicant’s own specification shows that the PR resistance locus on LG2 only accounts for 32.4% of the observed resistance, and there is at least one other PR-resistance locus on LG4 (see Table 1 on page 26 of the specification), therefore, there are other loci that contribute 67.6% of the PR-resistance observed, and the PR-resistance found for the four hybrid varieties could come from these other loci.  There was no showing that PR-resistance in these hybrid varieties was linked to the SNPs tested.

Potentially Allowable Subject Matter
If the Applicant were to amend claim 1 to insert - - found in SYG-75-1706 - - and deposit 625 seeds of SYG-75-1706 in an appropriate depository while satisfying all the requirements of 37 CFR 1.801-1.809, then this would overcome all rejections of record.

Summary

	No claim is allowed.

Examiner’s Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662